                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

GREGORY LINSON                                                         PETITIONER

v.                                                   CAUSE NO. 1:19CV11-LG-FKB

STATE OF MISSISSIPPI and WARDEN
UNKNOWN TAYLOR                                                       RESPONDENTS

ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING
  MOTION TO DISMISS PETITION FOR WRIT OF HABEAS CORPUS

      This cause comes before the Court on the [13] Report and Recommendation of

United States Magistrate Judge F. Keith Ball, entered on May 1, 2019. The

respondents in this habeas corpus action filed a [10] Motion to Dismiss arguing that

the habeas corpus petition is untimely and therefore barred by the one-year

limitation period established by 28 U.S.C. § 2244(d). The petitioner did not file an

objection to Magistrate Judge Ball’s determination that dismissal of the habeas

corpus petition as time-barred was appropriate because (1) it was filed more than

eight years past his June 9, 2010 deadline to file for federal habeas relief and (2)

there is no basis for tolling that deadline. Therefore, the Court need only review the

Report and Recommendation to determine whether it is either clearly erroneous or

contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).

      Having reviewed the Report and Recommendation, the record in this case,

and the relevant law, the Court finds the Magistrate Judge’s conclusions neither

clearly erroneous nor contrary to law. The Court will grant the respondents’ Motion

to Dismiss and dismiss the petitioner’s habeas corpus petition with prejudice.
      IT IS THEREFORE ORDERED AND ADJUDGED that the [13] Report

and Recommendation of United States Magistrate Judge F. Keith Ball entered in

this cause on May 1, 2019, should be, and the same hereby is, adopted as the

finding of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the respondent’s [10]

Motion to Dismiss is GRANTED. The petitioner’s habeas corpus petition brought

pursuant to 28 U.S.C. § 2254 is DISMISSED with prejudice.

      SO ORDERED AND ADJUDGED this the 21st day of May, 2019.


                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       –2–
